t c memo united_states tax_court jesse f webb petitioner v commissioner of internal revenue respondent docket no filed date jesse f webb pro_se joni d larson for respondent parker judge respondent determined a deficiency in memorandum opinion petitioner's federal_income_tax in the amount of dollar_figure for the taxable_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year before the court and all rule references are to the tax_court rules_of_practice and procedure this case is before us on the parties' cross-motions for summary_judgment under rule respondent filed her motion for summary_judgment on date by order of this court dated date petitioner was allowed to and including date within which to file any response to respondent's motion on date petitioner filed his cross-motion for summary_judgment the issue presented for summary_judgment by both parties is whether petitioner may exclude from income under sec_104 amounts petitioner received from his previous employer under the employer's individual transition option program in exchange for signing a general release and covenant not to sue a motion for summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b o'neal v commissi102_tc_666 quoting 98_tc_383 the moving party bears the burden of establishing that this requirement is met and the factual materials and the inferences to be drawn from them must be viewed in the light most favorable to the party opposing the motion o'neal v commissioner supra the opposing party cannot rest upon mere allegations or denials but must set forth specific facts showing there is a genuine issue for trial id in petitioner's cross-motion for summary_judgment he does not dispute any of respondent's factual allegations instead he argues that there is a genuine issue to what sec_104 states and prays for summary_judgment in his favor there being no dispute as to any material fact but only as to the law and its application here the issue is ripe for summary_judgment the facts presented below are based on the pleadings facts stipulated by the parties and other pertinent materials in the record these facts are stated solely for purposes of deciding the cross-motions the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference background petitioner resided in dallas texas at the time he filed his petition in this case from date until date petitioner was employed by international business machines corporation ibm at some point prior to date petitioner became eligible to participate in the ibm modified and extended individual transition option program ito ii program in order to participate in the ito ii program petitioner was required to sign the general release and covenant not to sue release pertinent sections of the release read as follows general release and covenant not to sue ibm advises you to consult an attorney before you sign this release if you feel that you are being coerced to sign this release or that your signing would for any reason not be voluntary or you believe the process by which you have been offered this release or the payment in exchange for this release is discriminatory footnote discussing various types of unlawful_discrimination omitted you are encouraged to discuss this with your management or personnel before signing this release after reviewing the release with your attorney you can discuss concerns you have with your manager or your attorney can contact legal counsel at your location you should thoroughly review and understand the effects of the release before signing it in exchange for the sums and benefits which you will receive pursuant to the terms of the ito ii program jesse webb ' hereinafter you agrees to release ibm from all claims demands actions or liabilities you may have against ibm of whatever kind including but not limited to those which are related to your employment with ibm or the termination of that employment you agree that this also releases from liability ibm's agents directors officers employees representatives successors and assigns hereinafter those associated with ibm you also agree that this release covers but is not limited to claims arising from the age discrimination in employment act of as amended title vii of the civil rights act of as amended and any other federal or state law dealing with discrimination in employment on the basis of sex race national origin religion disability or age you also agree that this release includes claims based on theories of contract or tort whether based on common_law or otherwise this release does not include your vested rights if any in the ibm retirement_plan which survive unaffected by this release this release does not waive any claims that you may have which arise after the date you sign this release in the event of rehire by ibm or any of its subsidiaries as a regular employee you understand that ibm reserves the right to require repayment of a prorated portion of the ito ii program payment the amount of repayment will be based on the number of weeks off the ibm payroll compared with the number of weeks' salary used to calculate your payment the name jesse webb was handwritten into a space provided in the typewritten release on date petitioner signed the release petitionerdid not have any claim of age discrimination or other unlawfuldiscrimination against ibm pending at the time he signed the release on that date petitioner wa sec_46 years old the payment petitioner received for signing the release was not made pursuant to the age discrimination in employment act in exchange for participating in the ito ii program petitioner received a payment of dollar_figure ito payment calculated on the basis of weeks' pay the form on which petitioner's final check was calculated was entitled analysis of final check for termination leave of absence the form provides for various categories of payments salary vacation notice pay overtime separation allowance and other one line on theform reads number of wks separation allowance the number was inserted in the blank and at the end of that typewritten text was written ito allowance the amount dollar_figure appears on this line petitioner also received dollar_figure for days of vacation pay no amounts were designated for any ofthe remaining categories federal income and fica takes were deducted from these amounts directly above petitioner's signature on this form is the statement i clearly understand this is a pre-retirement leave of absence under i t o ii for the year petitioner received a form_w-2 from ibm showing wages of dollar_figure and federal_income_tax withheld of dollar_figure petitioner also received a form_w-2 from nova university showing wages of dollar_figure and federal_income_tax withheld of dollar_figure for that year on his form_1040 petitioner reported wages of dollar_figure dollar_figure from ibm and dollar_figure from nova he did not report the ito payment of dollar_figure he attached a form_8275 disclosure statement to his return asserting that the ito payment was excludable under sec_104 as a payment received in exchange for the release and settlement of tort-type rights petitioner reported schedule c net business income of dollar_figure he completed schedule a--itemized deductions incorrectly stating the total of dollar_figure dollar_figure and dollar_figure as dollar_figure instead of dollar_figure petitioner calculated a self-employment_tax of dollar_figure and a self-employment_tax deduction of dollar_figure respondent determined that the ito payment was fully taxable severance_pay respondent increased petitioner's income as follows item amount wages-ibm nova 1dollar_figure self-employment_tax deduction itemized_deduction sec_165 1this figure pertains only to the ibm ito payment the income from nova was included in the wages reported on petitioner's form_1040 respondent reduced petitioner's self-employment_tax to zero and thus eliminated the self-employment_tax deduction the adjustment for itemized_deductions was a correction of petitioner's addition error discussion gross_income includes all income from whatever sourcederived unless specifically exempted sec_61 348_us_426 exclusions from income must be narrowly construed commissioner v schleier u s s ct date sec_104 provides an exclusion from gross incomefor the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments onaccount of personal injuries or sickness the term damages received whether by suit or agreement means an amount received other than workmen's_compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs whether a settlement payment or recovery may be excluded under sec_104 depends on the nature of the claim settled or litigated 76_tc_116 affd without published opinion 676_f2d_682 1st cir in order to exclude a settlement or a recovery a taxpayer mustdemonstrate that the underlying cause of action giving rise to the settlement or recovery is based upon tort or tort-type rights and that the damages were received on account ofpersonal injuries or sickness commissioner v schleier u s at s ct pincite respondent argues that there is no underlying cause of action giving rise to a settlement or recovery ie the itopayment or allowance does not constitute damages and ibmdid not pay petitioner the ito allowance on account of personal injury petitioner contends that because the ito payment was in exchange for the release which included tort claims and was intended to avoid litigation it was a tort settlement petitioner also contends that the ito allowance was paid on account of personal injury since the loss of a job gives rise tostress-related medical_expenses lost wages and pain and suffering just as the typical personal injury described in commissioner v schleier u s at s ct pincite4 does petitioner states that it took him years tosecure full-time employment at the time petitioner signed the release he had made noclaims against ibm the release was not the result of settlement negotiations between petitioner and ibm indeed petitioner alleges that he signed the release under protest and arguesthat the release itself was the cause of the injury the release form appears to be a standard document used by ibm for all those participating in the ito ii program the worksheet calculating petitioner's final paycheck shows the ito allowance of weeks’ pay and petitioner's tenure with ibm as just under years a terminated employee returning to work at ibm could be required to repay a portion of the ito allowance based on the number of weeks paid as compared to the number of weeks off the ibm payroll we agree with respondent that the ito payment or allowance that petitioner received was not damages but severance_pay see 35_f3d_93 2d cir glynn v commissioner supra the release covered contract claims as well as tort claims and it included only those claims arising up through the date of signing we acknowledge that petitioner undoubtedly suffered from the stress of losing his job after more than years with the there is no indication in the record that petitioner ever protested to ibm severance_pay is defined as an allowance usually based on length of service that is payable to an employee on termination of employment webster's ninth collegiate dictionary same employer and from the ensuing period of underemployment yet most of this suffering occurred after petitioner'stermination petitioner had made no claims based on personal injury prior to his signing the release the ito allowance was not paid on account of any tort-type personal injuries in conclusion we hold that petitioner's ito payment is not excludable from gross_income under sec_104 in keeping with this holding an appropriate order and decision will be entered
